Citation Nr: 1434314	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected diabetes mellitus type II or as from exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected diabetes mellitus type II or as from exposure to agent orange was previously characterized as entitlement to service connection for glaucoma of both eyes (claimed as glaucoma of the right eye), secondary to the service-connected disability of diabetes mellitus type II.   In consideration of the medical evidence from the April 2009 VA examination indicating the Veteran has a diagnosis of bilateral cataracts and the Veteran's recent assertions; the Board has expanded the issue as entitlement to service connection for a bilateral eye condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim on appeal.  

The Veteran's February 2011 statement suggests there are relevant and outstanding VA treatment records not associated with the claims file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, efforts should be undertaken to associate updated treatment records with the claims file.

The Veteran was afforded a VA glaucoma contract examination in April 2009.  The Veteran was diagnosed with glaucoma and cataracts.  The VA examiner provided a negative nexus opinion between the Veteran's glaucoma and service.  He rationed that glaucoma was an independent finding from diabetes.  The Board finds the rationale provided was incomplete as it did not explain why glaucoma was an independent finding nor did the examination address whether the Veteran's diabetes aggravates his glaucoma.  Further, the Veteran has subsequently asserted cataracts is secondary to exposure to Agent Orange and has submitted internet articles that suggest a link between diabetes and glaucoma.   In light of the VA examination deficiency and recently submitted evidence by the Veteran, the Board finds a new addendum opinion is necessary to address the etiology of the Veteran's bilateral eye condition on a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records including those beyond February 2009 from the McAllen VA outpatient clinic.

2.  After any additional development deemed necessary is completed, the RO should then return the claims file to the April 2009 contract VA examiner to provide an addendum opinion regarding the etiology of the Veteran's bilateral eye condition to include as secondary to his service-connected diabetes mellitus type II or from exposure to Agent Orange.  If the examiner is unavailable, provide the claims file to an appropriate examiner for a file review.  The claims file must be made available to the examiner (including this Remand) and all indicated studies should be performed.  

The examiner should identify, with specificity, any eye disability (including glaucoma and/or cataracts) that is currently manifested or that has been manifested at anytime since April 2009.  

For each eye disability identified, the examiner should:  

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the eye disability was incurred during the Veteran's active military service or otherwise related to military service including in-service herbicide exposure.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the eye disability is proximately due to or the result of the Veteran's diabetes mellitus type II.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the eye disability is aggravated by the Veteran's service-connected diabetes mellitus type II.

The examiner's attention is directed to the internet articles submitted in June 2009 which suggests a relationship between glaucoma and diabetes mellitus type II.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


